IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SYSTEMATIC ANALYSIS
MANAGEMENT, *
INC.,
Plaintiff *
v. * CIVIL NO. JKB-19-1416
DRIVEN, INC, and ke
OMNIVERE, LLC,
Defendants *
* * * * &k * * * * * * *

MEMORANDUM

Plaintiff Systematic Analysis Management, Inc. (“SAMi’’) sued Driven, Inc. and
Omnivere, LLC, for breach of contract, unjust enrichment, and tortious interference with business
relations. (ECF No. 1.) Driven moved to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6) because SAMi’s corporate charter was in forfeiture at the time SAMi filed its Complaint.
(ECF No. 8.) The matter ts fully briefed. No hearing is required. See Local Rule 105.6 (D. Md.
2018).

The Court takes judicial notice of SAMi’s corporate forfeiture and subsequent revival.’
See SDAT, Business Entity Search: “SAMI-Systematic Analysis Management, Inc.”, available at:
https://egov.maryland.gov/BusinessExpress/EntitySearch/BusinessInformation/D 13883376, It is

undisputed that SAMi’s corporate charter was in forfeiture at the time it filed its Complaint. In

 

1 Courts may take judicial notice of records found on Maryland’s public records database without converting a
motion to dismiss to a motion for summary judgment. See Auto USA, Inc. v. DHL Express (USA), Inc., Civ. No,
ELH-16-3580, 2017 WL 839525, at *3—-4 (D. Md. Mar. 3, 2017) (taking judicial notice that party’s corporate charter
had been forfeited based on Maryland State Department of Assessments and Taxation’s website); see also Fed. R.
Evid. 201(b).
general, under Maryland law, a corporation may not sue or be sued while its corporate charter is
in forfeiture. Dual Inc. v. Lockheed Martin Corp., 857 A.2d 1095, 1101 (2004) (“A corporation,
the charter for which is forfeit, is a legal non-entity; all powers granted to [a corporation] by law,
including the power to sue or be sued, were extinguished generally as of and during the forfeiture
period.”). The fact that SAMi has since revived its corporate charter does not alter this analysis.
Auto USA, Inc. v. DHL Express (USA), Inc., Civ. No. ELH-16-3580, 2017 WL 839525, at *5 (D.
Md. Mar. 3, 2017) (dismissing complaint because revival of corporate charter does not “validate
retroactively a suit that was invalid when filed”) (citing Tri-Cty. Unlimited, Inc. v. Kids First Swim
Sch. Inc., 993 A.2d 146, 151 (Md. Ct. Spec. App. 2010)). Because SAMi’s corporate charter was
in forfeiture at the time it filed its Complaint, Driven’s Motion to Dismiss is GRANTED.”
ORDER
In accordance with the foregoing memorandum, it is hereby ORDERED:
1. Defendant’s Motion to Dismiss (ECF No. 8) is GRANTED.

2. The Clerk is DIRECTED to CLOSE THIS CASE.

DATED this Z 4+ day of September, 2019.

BY THE COURT:

ZoQerme TK LP dc

James K. Bredar
Chief Judge

 

 

? The Court makes no finding regarding Driven’s other arguments in favor of dismissal—including its argument that
venue is improper—because SAMi had no power to bring suit during its forfeiture, rendering the Complaint
“inoperative, null, and void.” Md. Code Ann., Corps. & Ass’ns § 3-503.

2
